Citation Nr: 0709847	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  99-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

In October 2003 the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

The veteran does not have post traumatic stress disorder 
(PTSD) based on an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.304, 3.304(f), 
3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for PTSD.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of 
January 2002 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The VCAA notice did not predate the rating decision.  
However, the Board notes that the rating decision pre-dated 
the enactment of the VCAA.  Obviously the appellant could not 
be informed of a law that was still not in effect at the time 
of the rating decision.  The January 2002 notice was adequate 
and a supplemental statement of the case was issued 
subsequent to the notice which constituted subsequent 
process.  No prejudice has been claimed as a result of the 
timing of the notice.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in January 2002 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records, personnel 
records, VA outpatient records and Social Security Agency 
records have been obtained.  The veteran was afforded a 
Hearing Officer hearing and he failed to show.  Therefore, 
the Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  "Credible supporting evidence" of a non-
combat stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the Court has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran served from March 1966 to 
March 1970.  The military personnel records show that the 
veteran had service in Vietnam during which time he was an 
aircraft engineer.  It further shows that his history 
included Counterinsurgence Operations in Vietnam from August 
1968 to August 1969.  He has been awarded the Vietnam Service 
Medal with one star and the Republic of Vietnam Campaign 
Medal.

The pivotal issue in this case is not the appellant's combat 
status.  Rather, the issue is whether the appellant has PTSD 
consistent with the criteria contained in 38 C.F.R. § 
4.125(a).  In light of the Board's finding that the appellant 
does not have PTSD, further discussion regarding in-service 
stressors is not warranted.

In this case, the appellant's symptoms do not meet the 
criteria for a diagnosis of PTSD.  The Board notes there is 
both positive and negative evidence that must be weighed.

A separation physical of March 1970 notes the veteran as 
normal psychologically.  

May 1998 VA treatment records, reflects a diagnosis of PTSD 
related to experiences in Vietnam.  They note that the 
veteran stated that he would go through a village and "wipe 
them all out" and how that was the ultimate adrenaline rush.  
He reported problems sleeping, anxiety and depression, 
problems with anger and difficulty retaining a job.  He was 
noted to be hypervigilant.

In a September 1998 letter the veteran's wife stated that the 
veteran changed upon his return from Vietnam.  That he was 
now a violent man who had even tried to kill her.  She 
further noted he has a short temper and often suffers from 
nightmares from which he wakes up sweating.

A September 2005 VA psychiatric evaluation included a social 
and industrial survey, a review of the claims file and a 
clinical interview of the veteran.  The veteran reported his 
experiences in Vietnam.  He denied any Vietnam intrusive 
memories except when triggered by news of Iraq and stated he 
had not recalled any dream content for many years.  He 
recalled only one possible flashback while intoxicated many 
years before.  He reported avoiding thoughts, conversations, 
activities  and people that reminded him of Vietnam.  He also 
reported difficulty falling asleep, occasional irritability, 
difficulty concentrating and being startled by loud noises 
such as firecrackers.  The examiner noted that the veteran 
produced an invalid MMPI-2 profile due to an exaggeration of 
symptoms.  Therefore, no psychological test data was 
available to assist with the diagnostic clarification.  
Mental status exam revealed that the veteran was oriented to 
person, place and time.  Gross screening indicated that 
attention, concentration and memory functioning were above 
average.  Logical abstract reasoning appeared to fall within 
normal limits.  The diagnoses were alcohol abuse, in 
substantial remission, and nicotine dependence.  The examiner 
noted that the veteran presented some symptoms of PTSD but 
not enough to qualify for a diagnosis according to DSM-IV 
criteria.  The overall pattern of symptoms was somewhat 
atypical for combat related PTSD, and other potential 
contributing factors included current medial problems, a 
history of alcohol abuse and childhood trauma and neglect.

After careful consideration of the evidence of record, the 
Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the veteran does have the claimed disability.  This element 
may only be shown through evidence of a diagnosis.  In the 
present case, VA outpatient treatment records show that the 
veteran was diagnosed with PTSD by the VA mental health 
clinic.  However, a VA examination, which included review of 
the veteran's records as well as in depth clinical 
interviews, failed to render a diagnosis of PTSD.  The 
September 2005 VA examiner pointed out that the veteran's 
pattern of symptoms was somewhat atypical for combat related 
PTSD.  He acknowledged that the veteran had some symptoms of 
PTSD, but not enough to qualify for a diagnosis according to 
DSM-IV criteria.  He concluded that a diagnosis of alcohol 
dependence, in substantial remission, and nicotine dependence 
was more appropriate in accordance with the DSM-IV criteria.  

The Board notes that there is a conflict in the record, but 
the opinion of the VA examiner ruling out is far more 
convincing than the diagnoses of PTSD contained in VA 
outpatient records.  Those records fail to fully discuss the 
underlying basis for the diagnosis of PTSD.  On the other 
hand, the September 2005 VA examiner fully discussed his 
conclusions that the veteran's mental disorder did not 
comport with the diagnostic criteria for PTSD.  

The BVA has the duty to assess the credibility and weight to 
be given to the evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The probative value of medical evidence is 
based on the medical expert's personal observation of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board 
has reviewed all the evidence of record and concludes that 
the more probative evidence establishes that the veteran does 
not have PTSD.  That medical opinion was reasoned and 
detailed.  Therefore, the Board finds that the veteran does 
not have PTSD.  Absent current disablity, service connection 
cannot be granted.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


ORDER


Service connection for PTSD is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


